IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE

                STATE OF TENNESSEE v. MORGAN LEWIS RAY

                Appeal as of Right from the Circuit Court for Bedford County
                               No. 14414 Charles Lee, Judge



                    No. M1999-00531-CCA-R3-CD - Decided July 25, 2000


Morgan Lewis Ray appeals his conviction by a jury in the Bedford County Circuit Court of one count
of driving under the influence, fifth offense, a class A misdemeanor, and one count of driving on a
revoked license, second or subsequent offense, a class A misdemeanor. The trial court imposed a
sentence of eleven months and twenty-nine days incarceration in the Bedford County Jail for driving
under the influence, requiring service of one hundred percent of the sentence. The trial court also
imposed a sentence of eleven months and twenty-nine days incarceration for driving on a revoked
license, requiring service of seventy-five percent of the sentence. On appeal, the appellant presents
the following issue for review: whether the evidence produced at trial was sufficient to support both
convictions. Following a review of the record and parties’ briefs, we affirm the judgment of the trial
court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

OGLE, J., delivered the opinion of the court, in which HAYES, J., and Smith, J. joined.

John E. Herbison, Nashville, Tennessee, Andrew Jackson Dearing, III, Shelbyville, Tennessee, for
the appellant, Morgan Lewis Ray.

Paul G. Summers, Attorney General and Reporter, Elizabeth T. Ryan, Assistant Attorney General,
Robert Crigler, Assistant District Attorney General, for the appellee, State of Tennessee.

                                             OPINION
                                      I. Factual Background.
               On the night of April 23, 1998, Deputy David Williams, Jr., and Reserve Deputy John
Huffman were dispatched to a car accident on El Bethel Road. When they arrived at the scene, the
officers discovered an empty car, which had been driven off the left side of the road and was
positioned with the driver’s side door over a pond. A fence post had penetrated the driver’s side of
the windshield and was lying against the steering wheel. The officers discovered blood inside the car,
primarily on the driver’s side. There was also a trail of blood across the passenger’s side of the car.

              Further investigation led the officers to the residence of the appellant’s uncle. Two
other policemen, Officer Melvin Leeman and Trooper D’Angelo Inman, joined the officers at the
residence. In a trailer located on the property, they located Elizabeth Ferrell, whom they later learned
was a passenger in the vehicle. After further searching the property, Deputy Huffman found the
appellant hiding under a truck. When the authorities began to question Ms. Ferrell, the appellant
stated, “Leave her alone. I was driving.” Ms. Ferrell also denied driving the wrecked vehicle,
asserting that she was only a passenger.

               At trial, the appellant and Ms. Ferrell denied ever stating to the police that the
appellant was the driver. They testified that Ms. Ferrell was driving the vehicle because the appellant
was teaching her how to drive. The appellant admitted to being intoxicated when Ms. Ferrell
accidentally drove off the road. The appellant further explained that he and Ms. Ferrell left the car
to seek medical attention, because his left thumb was injured and bleeding badly. Finally, the
appellant admitted that, at the time of the accident, his license was revoked.

                The jury found the appellant guilty of driving under the influence (DUI), fifth offense,
a class A misdemeanor,1 and driving on a revoked license, second or subsequent offense, a class A
misdemeanor. The trial court sentenced the appellant to eleven months and twenty-nine days
incarceration in the Bedford County Jail for driving under the influence and ordered the appellant to
serve one hundred percent of the sentence in incarceration. The trial court also sentenced the
appellant to eleven months and twenty-nine days incarceration for driving on a revoked license and
ordered the appellant to serve seventy-five percent of the sentence in incarceration. Finally, the trial
court ordered the appellant to serve his sentences consecutively to each other and to a prior sentence.

                                             II. Analysis
                The sole issue on appeal is whether there was sufficient evidence produced at trial to
sustain the appellant’s convictions of DUI and driving on a revoked license. In Tennessee, appellate
courts give considerable weight to a jury verdict in a criminal trial. A jury conviction essentially
removes the presumption of the defendant’s innocence and replaces it with a presumption of guilt,
so that the appellant carries the burden of demonstrating to this court why the evidence will not
support the jury’s findings. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The appellant must
establish that no “reasonable trier of fact” could have found the essential elements of the offense
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
Tenn. R. App. P. 13(e).

               Thus, on appeal, the State is entitled to the strongest legitimate view of the evidence
and all reasonable inferences which may be drawn therefrom. State v. Williams, 657 S.W.2d 405, 410


       1
         Tenn. Code Ann. §55-10-403(a)(1) was amended in 1998 to make a fourth or subsequent
conviction of DUI a class E felony. H.B.3242, 100th General Assembly, 2d Sess.,1998 Tenn. Pub.
Acts Ch. 1046, § 2. For the amended law to apply, at least one of the violations of Tenn. Code Ann.
§55-10-401, driving under the influence, must have occurred on or after July 1, 1998. Id. The
offense in this case was committed April 23, 1998. Therefore the prior law, which made a third or
subsequent conviction of DUI a class A misdemeanor, was applied. Tenn. Code Ann. § 55-10-
403(a)(1) (1997).

                                                  -2-
(Tenn. 1983). Put another way, questions concerning the credibility of witnesses and the weight and
value to be given the evidence, as well as all factual issues raised by the evidence, are resolved by the
trier of fact, and not the appellate courts. State v. Pruett,788 S.W.2d 559, 561 (Tenn. 1990).


                 To justify a conviction of driving under the influence, the State must prove at trial that
the appellant was driving or was in physical control of an automobile on a public road of Tennessee
while under the influence of an intoxicant. Tenn. Code Ann. §55-10-401(1) & (2) (1998). To justify
a conviction of driving on a revoked license, the State must prove that the appellant drove a motor
vehicle on a public highway of Tennessee when the appellant’s privilege to drive was revoked. Tenn.
Code Ann. § 55-50-504(a)(1) (1998). At trial, the State produced testimony that El Bethel Road is
a public road in Tennessee. The appellant admitted during cross-examination that he was intoxicated
at the time of the accident and that on the night in question his driver’s license was revoked. The sole
remaining element required to establish both offenses was that the appellant was the person driving
the vehicle at the time of the accident.

                The appellant argues that only circumstantial evidence supported a finding that he
was driving the vehicle on the night in question. However, "[l]ike any other crime, driving under
the influence of an intoxicant can be established by circumstantial evidence." State v. Ford, 725
S.W.2d 689, 691 (Tenn. Crim. App. 1986). See also State v. Lawrence, 849 S.W.2d 761, 764
(Tenn. 1993); State v. Harless, 607 S.W.2d 492, 493 (Tenn. Crim. App. 1980). When the
evidence is wholly circumstantial, the evidence "must be so strong and cogent as to exclude every
other reasonable hypothesis save the guilt of the defendant." State v. Crawford, 470 S.W.2d 610,
612 (Tenn.1971); State v. Epps, 989 S.W.2d 742, 744-745 (Tenn.Crim.App. 1998); State v.
Shaw, No. 01C01-9312-CR-00439, 1996 WL 611158, at *2(Tenn. Crim. App. at Nashville,
October 24, 1996). When, as in this case, direct evidence or direct and circumstantial evidence
supports a conviction, the evidence need not exclude every other reasonable hypothesis. The
applicable standard is simply whether any “reasonable trier of fact” could have found the essential
elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99 S.Ct. at 2789.
In this case, contrary to the appellant’s assertion, the State adduced direct evidence in the form of
the appellant’s prior admission that he was the driver of the vehicle that night. Considered in
combination with the rest of the evidence produced at trial, this evidence supported findings by a
reasonable trier of fact that the appellant was guilty of DUI and driving on a revoked license.

                Moreover, had the State produced only circumstantial evidence in this case, i.e., if
the appellant’s statement had not been introduced into evidence, there was, in any event, sufficient
evidence to exclude every other reasonable hypothesis except the guilt of the defendant. See
Crawford, 470 S.W.2d at 612. The appellant admitted to having his driver’s license revoked, to
being intoxicated, and to being in the car that night. The State demonstrated, through the
testimony of three officers, that blood in the car was located primarily on the driver’s side, with
the exception of a trail of blood across the passenger’s side. The driver’s side door was
positioned over a pond, precluding the driver’s exit through that door. There was testimony that
the appellant was injured around the time of the accident and that his left thumb bled profusely.


                                                   -3-
Although Ms. Ferrell testified that she had blood on her arms, none of the officers at the scene
recalled seeing blood anywhere on her person. This evidence alone, even without the appellant’s
admission, is enough to weave a web of guilt around the appellant from which he cannot escape
and from which the jury could draw no other reasonable inference except for his guilt beyond a
reasonable doubt. See Crawford, 470 S.W.2d at 613. See also State v. Hall, 976 S.W.2d 121,140
(Tenn. 1998).

                                       III. Conclusion.
              For the foregoing reasons we affirm the judgment of the trial court.




                                              -4-